DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 2/25/2021. Claims 7 and 11 canceled.
	
Claim 1 recited, a microphone, comprising: a housing, an inner volume of the housing being filled with a gas; an opening of the housing; an acoustic sensor in the housing; 
a heater in the inner volume, the heater being configured to cause the diaphragm to deflect towards the opening by increasing the pressure of the gas by heating, such that an electric output signal of the deflectable membrane is generated. Schelling 2015/0256917 fails to disclose the claimed limitation.
	Claim 10 recited, a method of testing a microphone having a housing with an opening, an inner volume of the housing being filled with a gas having a pressure, 
the diaphragm being a deflectable membrane, the method comprising: 
heating the gas from inside the inner volume, thus increasing the pressure of the gas, wherein increasing the pressure of the gas causes the diaphragm to deflect towards the opening; 
detecting an output signal generated by the increase of the pressure, wherein the output signal is measured as an electric output signal of the deflectable membrane; and evaluating the output signal generated by the increase of the pressure for a self-calibration or/and self-diagnostics of the microphone. Schelling 2015/0256917 fails to disclose the claimed limitation.

3       Claims 1-6, 8-10, 12-15 allow.
The following is an examiner’s statement of reasons for allowance:
	Lautenschlager 2015/0365770 teaches a MEMS microphone 300 includes a lid 302, an optical sub-assembly 304 may include a laser that emits light 330 and photo detector that measure light 332, the laser emits the light 330 which impacts a diffraction grating produced on the MEMS diaphragm 314, and is reflected back to the sub-assembly 304, as 
	Seppa 2010/0275675 teaches in figs 1a-1c a resonating sound cavity 4 comprise gas or air filling, the gas in the cavity of the sensor will heat up (1-3C… degree).  If the gas is very humid, the losses of the cavity will increase and the heating power will increase to evaporate off the moisture.  Seppa does not disclose the claimed limitations.
	Hall 2016/0219378 teaches in fig 6, a mult-mode microphone 600 includes a light source, such as laser 616, and light sensor, such as photo diodes (PD) 614 and 618; the back-plate 606 may include an optical beamsplitter and the deformable structure may be illuminated with light from a laser 616. Hall does not disclose the claimed limitations.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653